Citation Nr: 0712163	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-03 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to June 13, 2002 for 
the grant of a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1974 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reveals that the veteran has not received the 
notice required under 38 U.S.C.A. § 5103(a) (West Supp. 2005) 
and 38 C.F.R. § 3.159(b) (2006).  

Such notice must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice 
requirement is applicable to all aspects of the claim, to 
include the establishment of the effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

While the RO has provided such notice in reference to other, 
non-appeal issues, the requisite notice specifically for the 
veteran's earlier effective date claim has not been sent.  

Additionally, the veteran indicated on his VA Form 9, 
Substantive Appeal, received in February 2004, that he 
desired a Board hearing at a local VA office.  In December 
2004, the veteran also requested a decision review officer 
(DRO) hearing at the RO.  He notified VA in March 2005 that 
he no longer wished to have a DRO hearing, but instead, just 
a DRO decision.  No withdrawal of the February 2004 request 
for a Board hearing has been received.  Thus, the veteran 
should scheduled for a Board hearing.
	
While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for an earlier effective date for 
the grant of a total disability rating 
based on individual unemployability 
(TDIU).  He should also be notified of 
information and evidence that VA would 
seek to provide and information and 
evidence that he was expected to provide.  
The veteran should be asked to "provide 
any evidence in his possession that 
pertains to the claim."

2.  Schedule the veteran for a Board 
hearing at the RO in reference to his 
claim for an earlier effective date for a 
TDIU.  The veteran should be informed of 
his hearing options of having a hearing 
before a member of the Board via video-
conferencing or a Travel Board. 

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded an 
appropriate time period to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



